Title: To Thomas Jefferson from Stephen Cathalan, Jr., 5 July 1791
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 5 July 1791. He wrote on 10th of June by a vessel for New York. This goes by one direct for Philadelphia and is only to convey a letter from Captain Richard O’Bryen which will inform TJ of the situation of the captives in Algiers better than he could. He awaits TJ’s orders on that business and will not go further until he answers his letter of [22] Jan.
He hopes that the olive trees will succeed in Carolina. The parcel of 197 hhds. of tobacco mentioned in his of 20 [i.e., 23] May sold at about £4.5₶ per quintal. Little remains unsold. The first arrivals will find ready sales and good prices. No American wheat or flour has arrived. Wheat would bring £35₶ to 36.₶ and flour 38.₶ France has been in a crisis on account of the flight of the King and his family. There were no fatal accidents on his return because of the good measures taken by Lafayette. What turn events will take God knows! Foreign powers may interpose if a total change in the form of government should be adopted. Meanwhile, foreign envoys have declared to Montmorin that they could no longer correspond with him until they receive orders from their courts.
He is yet without news from William Short. He has performed sundry legal acts for merchants of Marseilles who have business in the United States, doing this “Gratis, till the Law will be established for Perquisites of the Consular offices.” [P.S.] He hopes all parties will save the kingdom from total ruin by “a Sincere reunion of hearths to a Single Sprit.”

